UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DUQUE FALLON, et al.,                                                                              7/12/21
            Plaintiffs,                             19-CV-9579 (MKV) (BCM)
       -against-
                                                    ORDER
18 GREENWICH AVENUE, LLC, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       No later than July 20, 2021, the parties shall submit a confidential joint letter, emailed to

Moses_NYSDChambers@nysd.uscourts.gov, advising the Court as to the status of their

settlement negotiations.

Dated: New York, New York
       July 12, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
